Citation Nr: 0522391	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Restoration of non-service-connected disability pension, 
which had been terminated due to excessive income.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's earned income for 2003 was $2,048.  

3.  The veteran's income was not excessive for the payment of 
non-service-connected pension.  


CONCLUSION OF LAW

The criteria for restoration of non-service-connected pension 
have been met, subject to off-set for earned income of 
$2,048, for the year 2003.  38 U.S.C.A. § 1521 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the benefit sought.  Under this circumstance 
no further development is needed.  As a greater benefit is 
possible, however, the Board will address whether the RO 
complied with VCAA's duties to notify and assist.

This claim arose after the enactment of the VCAA.  The 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Therefore compliance with the VCAA 
is required with regard to this claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in a March 2003 letter from the RO, 
an October 2003 letter, the December 2003 statement of the 
case (SOC), and a March 2004 supplemental statement of the 
case (SSOC) adequately informed him of the information and 
evidence needed to substantiate all aspects of his claim.

A usual VCAA notice letter was not sent in this case, because 
the case did not arise in the typical manner.  That is, 
normally, the veteran files a claim and the RO sends a VCAA 
letter telling him what he needs to substantiate his claim.  
In this case, the veteran had already filed a claim which had 
been granted.  A report of contact shows that a VA 
representative talked to the veteran by phone in February 
2003.  The information developed in that phone call indicated 
that the veteran was not entitled to non-service-connected 
pension benefits, so they were discontinued.  He disagreed.  
The RO subsequently requested evidence to substantiate his 
claim.  The RO was very clear and specific as to the evidence 
needed.  The Board finds that the RO's letters to the 
appellant notified him of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that, in 
order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The October 2003 RO letter asked 
for "details concerning your earnings and any other income 
you may have."  

In Pelegrini II, the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  As discussed above, this claim 
did not arise in the regular course of the RO responding to a 
claim.  In this case, VCAA notice was not provided to the 
veteran before the decision on appeal; however, VCAA only 
requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
timing of the notice was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the veteran has not identified any 
additional records for VA to obtain.  During the pendency of 
his claim the appellant has been afforded opportunities to 
submit information relating to any additional evidence that 
may be available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

VA clinical notes, dated in January 1999, show that the 
veteran was a truck driver for a house moving company, but 
only worked 2 or 3 days a month.  He did odd jobs, such as 
fixing lawn-mowers, fixing washing machines, and some 
carpentry.  

On VA examination in March 2000, he said that he worked on a 
part time basis with a moving company.  A psychotic disorder 
was diagnosed.  The Global Assessment of Functioning was 50.  
The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In June 2000, the veteran told a VA clinician that he was 
supporting himself, mowing yards for $20 and hour.  Diagnoses 
were schizophrenia, paranoid type, alcohol abuse, and 
marijuana abuse.  The GAF was 55.  A GAF from 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  

In September 2000, the diagnoses were schizophrenia, paranoid 
type, and marijuana abuse.  The GAF was 60 to 65.  A GAF from 
61 to 70 indicates some mild symptoms, (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, having some meaningful interpersonal 
relationships.  

In December 2000, the veteran reported that he had worked as 
a truck driver, but voices interfered, telling him wrong 
directions.  He worked as a mechanic in the past and 
continued to work part time.  The GAF was 55.  

In January 2001, the veteran reported that he had stopped 
driving a truck, because of psychiatric symptoms.  The GAF 
was 51.  In February 2001, the veteran reported that he was 
doing part time work, helping move houses.  The GAF was 55.  

A February 2001 rating decision granted a permanent and total 
disability rating for pension purposes.  The March 2001 
letter from the RO, which notified the veteran of the grant, 
told him that his pension rate depended on his income.  

Additional VA medical records show that, in June 2001, the 
veteran's GAF was recorded as 55.  

In October 2001, the veteran was seen by an addiction 
therapist.  The veteran reported that he worked 3 to 4 days a 
month ($320).  The therapist assessed the GAF at 31.  A GAF 
from 31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and was 
unable to work).  See Cathell v. Brown, 5 Vet. App. 539 
(1996).  The veteran was also seen by a staff psychiatrist.  
The veteran reported that he was living alone, comfortably 
supported by his VA non-service-connected pension and spent 
the day watching television, all day, with no social 
activity.  The psychiatrist assessed the GAF at 55.  

A report of contact shows that a representative from VA 
telephoned the veteran, identified himself, and told him that 
the information would be used to calculate benefits.  The 
veteran stated that he had started to work and had received a 
first check of $1,500 for 3 days work.  He the received a 
check for $1,100, a few days latter.  

In a letter dated in March 2003, the RO told the veteran that 
it averaged his income at $1,300 per month.  That would make 
his annual income $15,600, which was over the limit of 
$9,690.  Consequently, his pension was being terminated and 
he could reapply when his income dropped below the limit.  

In May 2003, the veteran submitted a Financial Status Report, 
in which he listed a monthly gross salary of $200 and monthly 
expenses of $560.  

The veteran was again seen at the VA clinic in May 2003.  His 
GAF was 70.  

A letter received in September 2003, related ramblings about 
the veteran's employment and income.  

In November 2003, the veteran told a VA clinician that he was 
going back to work the next month.  

In March 2004, the veteran submitted a copy of an Internal 
Revenue Service Form 1099-MISC showing that he was paid 
$2,048.17, in nonemployee compensation in the year 2003.  

Analysis

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is permanently and 
totally disabled from non-service-connected disability which 
is not the result of the veteran's willful misconduct.  These 
payments are subject to income and estate limitations.  38 
U.S.C.A. § 1521 (West 2002).  

There is no dispute as to the claimant's status as a veteran.  
38 U.S.C.A. § 101(2) (West 2002).  There is no dispute that 
the veteran served 90 days or more during a period of war.  
38 U.S.C.A. § 101(29) (West 2002).  There is no dispute that 
the veteran is permanently and totally disabled.  38 U.S.C.A. 
§ 1502(a) (West 2002).  The problem in this case is that the 
law requires the amount of pension to be reduced by the 
amount of the veteran's annual income.  38 U.S.C.A. § 1521(b) 
(West 2002).  This case focuses on the veteran's 2003 income.  
The amount of pension payable that year was $9,690, reduced 
by the amount of the veteran's income.  

While the record reflects that a VA rating specialist 
identified himself when he contacted the veteran and told him 
that the information he gave in February 2003 would be used 
to determine his benefits, the Board finds that report of 
making approximately $500 a day is simply incredible in light 
of the veteran's psychiatric disability and his recent work 
history.  It is pertinent to note that the medical evidence 
of record indicates that there are times when the veteran 
experiences delusional behavior, which castes further doubt 
on this income information.  

The May 2003 financial status report shows that veteran was 
making approximately $200 a month.  Unlike the February 2003 
phone call, the veteran affirmed that this information was 
true, correct and complete to the best of his knowledge and 
belief.  Moreover, since it was in writing, the veteran had 
an opportunity to address the request when he was in a 
rational condition.  

The Form 1099-MISC is the most probative.  It comes from a 
payor who was clearly trying to comply with government 
regulations.  It lists an amount, $2,048, which is close to 
the financial status report approximation of $200 per month.  
The RO noted that the veteran had not reported his gross 
income for the year; however, if that was all the income he 
had, he would not have to file an income tax report.  
Moreover, liberally construed, the veteran's cover letter 
indicates the amount on the Form 1099-MISC was all he 
received that year.  Consequently, the Board finds that the 
veteran's income for 2003 was $2,048.  Since he disagreed 
with the reduction in a timely manner, his pension benefits 
are restored effective for 2003, less the $2,048 income for 
2003.  

While this decision restores the veteran's entitlement to 
pension benefits and does not require him to re-file a claim 
for pension, the Board does not have sufficient information 
to determine the amount of payments for 2004 and 2005.  Those 
amounts are not in appellate status.  The RO will have to 
obtain income information from the veteran for 2004 and 2005, 
and pay pension benefits for those years in accordance with 
the applicable law and regulations.  The veteran is cautioned 
that his cooperation and complete disclosure are necessary to 
avoid problems and insure the continuous flow of pension 
benefits.   


ORDER

The veteran's non-service-connected pension is restored, 
effective the date of termination, and subject to off-set for 
earned income of $2,048 for 2003, as well as other 
regulations governing the payment of monetary awards.   



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


